DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11-12, and 14-20 are presently under consideration with claims 10 and 13 cancelled by applicant’s amendments to the claims filed with the response dated 20 November 2020.
Applicant’s amendments to the claims have overcome the rejections of claims 1-13 under 35 U.S.C. 112(b) as set forth in the prior office action. These rejections are therefore withdrawn. The rejections under 35 U.S.C. 112(b) for claims 14-20 are maintained.
Applicant’s amendments to the claims have overcome the grounds of prior art rejection as set forth in the prior office action. These grounds of rejection are therefore withdrawn.
Upon performing search and consideration of the newly presented claim limitations, new prior art was discovered and a new grounds of rejection is set forth below. Furthermore, applicant’s amendments to the claims have introduced new issues under 35 U.S.C. 112(b) identified below.
Applicant’s arguments and remarks, where applicable to the present rejection are also addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “A or X is at least partially substituted with a dopant” and “wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant”. Claim 1 recites the AX substance with a dopant but does not explicitly claim or define the D2X’3 substance with a dopant and thus the recitation “the AX substance and the D2X’3 substance with the dopant” lacks antecedent basis. As such, the scope of claim 1 cannot be determined and is rendered indefinite.  
Claims 2-9, and 11-12 are also rejected as being indefinite as they depend from indefinite claim 1.

Claim 8 recites the claim limitation “the AX substance is a substance with a topologically protected surface having a property of a metal only at the surface”. Claim 1 2X’3 substance with the dopant”. It’s not clear if the metal property at the surface of the AX substance is the same material forming the topologically protected metallic interface present at an interface between the AX substance and the D2X’3 substance with the dopant as recited in claim 1 or is a new metal material different from the previously recited topologically protected metallic interface. As such, the scope of claim 8 cannot be determined and is rendered indefinite.

Claim 9 recites the claim limitation “the D2X’3 substance is a substance with a topologically protected surface having a property of a metal only at the surface”. Claim 1 form which claim 9 depends already recites “wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant”. It’s not clear if the metal property at the surface of the D2X’3 substance is the same material forming the topologically protected metallic interface present at an interface between the AX substance and the D2X’3 substance with the dopant as recited in claim 1 or is a new metal material different from the previously recited topologically protected metallic interface. As such, the scope of claim 9 cannot be determined and is rendered indefinite.

Claim 14 recites limitations directed to Chemical Formula 1, but claim 14 does not define what is encompassed by letter X' in Chemical Formula 1. As such, the scope of claim 14 cannot be determined and are rendered indefinite.


Claim 14 recites the limitations “A or X is at least partially substituted with a dopant” and “wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant”. Claim 14 recites the AX substance with a dopant but does not explicitly claim or define the D2X’3 substance with a dopant and thus the recitation “the AX substance and the D2X’3 substance with the dopant” lacks antecedent basis. As such, the scope of claim 14 cannot be determined and is rendered indefinite.  
Claims 15-20 are also rejected as being indefinite as they depend from indefinite claim 14.

Claim 18 recites the claim limitation “wherein at least one of a p-type dopant or a n-type dopant is doped such that a metallic interface is present between the AX substance and the D2X’3”. Claim 18 depends from independent claim 14 which already recites “wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant”. It’s not clear from the language of claim 18 if the recited “metallic interface present between the AX substance and the D2X’3” is the same “topologically protected metallic interface present at an interface between the AX substance and the D2X’3 substance with the dopant” as recited in claim 14 or is a new and different metallic interface. As such, the scope of claim 18 cannot be determined and is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 4-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750), and further in view of Yeom et al (US 2016/0111643) and in further view of Johnson et al (US 2010/0233454).

Regarding claim 1 Snyder discloses a superlattice thermoelectric material ([0031], [0036]) having a composition of a following Chemical Formula 1: 
<Chemical Formula 1> (AX)n(D2X'3)m, 
wherein, in the Chemical Formula 1, 
A is at least one of Ge, Sn, or Pb (paras [0062]-[0066] see: A can be Ge or Pb),
Each of X and X’ is a chalcogen element, and at least one of S, Se, or Te (paras [0062]-[0066] see: each of X and X’ is Te),
D is at least one of Bi or Sb (paras [0062]-[0066] see: D is Bi or Sb), 
each of n and m is an integer between 1 and 100 (para [0064] see: n is between 1 and 9 and m is between 1 and 4), and 
A or X is at least partially substituted with a dopant (paras [0063] see: Ge may be doped with Ag). 
Snyder does not explicitly disclose wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant.
2Te3 as topological insulators with a topologically protected metallic interface of Sb or Bi at their surfaces (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection). Yeom teaches such topological insulators have a bulk insulating state while having a unique surface metal electronic channel (Yeom, [0004]).
Yeom and Snyder are combinable as they are both concerned with Bi-Te-Se-Sb system thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Yeom such that the D2X’3 substance of Snyder is a Bi2Te3 topological insulator with a topologically protected metallic interface of Sb or Bi at its surfaces as taught by Yeom (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection) as Yeom teaches such topological insulators have a bulk insulating state while having a unique surface metal electronic channel (Yeom, [0004]) and one having ordinary skill in the art at the time of the invention would have recognized such a material with an insulating bulk with an electrically conductive surface state is advantageous in improving the thermoelectric figure of merit (zT) of a thermoelectric material.
By such a modification, a Bi2Te3 topological insulator with a topologically protected metallic interface of Sb or Bi at its surfaces would thus form a metallic interface (the Sb or Bi metal interface) at the interface between the AX substance and 2Te3 substance in the thermoelectric material of modified Snyder and meet this limitation of claim 1.
Furthermore, regarding the claim 1 limitation wherein a sum of n and m (in chemical formula 1) has a constant value, Snyder teaches at para [0064] n is between 1 and 9 and m is between 1 and 4 and does not specifically teach these integers as varying. In particular, claim 1 does not specify over what range or through what thickness n and m have constant value, as no specific number of layers of the composition of chemical formula 1 is claimed or otherwise stated. The present thermoelectric material is being read as open to further comprising compositions outside that of chemical formula 1. In this regard, the sum of n and m can be considered a constant value as claim 1 does not specify any particular number of layers or over what portion of the thermoelectric material the sum of n and m has a constant value.
In the alternative where it’s not clear that modified Snyder explicitly discloses wherein a sum of n and m has a constant value, Johnson teaches for superlattice thermoelectric materials, having two alternately stacked layers of thermoelectric material, the values of n and m can be constant throughout the composition or can be made to vary throughout the composition (Johnson, [0043]).
Johnson and Snyder are combinable as they are both concerned with superlattice thermoelectric material systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Johnson such that a sum of n and m has a constant value in the thermoelectric material of Snyder as taught by Johnson (Johnson, [0043] see: the values of n and m can be constant 

Regarding claim 4 modified Snyder discloses the superlattice thermoelectric material of claim 1, wherein the dopant includes a p-type dopant to be substituted into A or an n-type dopant to be substituted into X (paras [0063] see: Ge may be doped with Ag to make it p-type).  

Regarding claim 5 modified Snyder discloses the superlattice thermoelectric material of claim 4, wherein the p-type dopant includes at least one of Ga, In, Zn, Cu, Ag, or Sn (paras [0063] see: Ge may be doped with Ag to make it p-type).  

Regarding claim 7 modified Snyder discloses the superlattice thermoelectric material of claim 4, and regarding the claim 7 limitation “wherein at least one of the p-type dopant or the n-type dopant is doped such that the metallic interface is present between the AX substance and the D2X'3 substance”, Snyder teaches the AX substance having a p-type dopant (paras [0063] see: Ge may be doped with Ag to make it p-type) and Yeom teaches wherein the D2X'3 substance (Bi2Te3 topological insulator) includes a topologically protected metallic interface of Sb or Bi at its surfaces (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection) and thus also 2X'3 substance and thus meets the structural limitations of claim 7.

Regarding claim 8 modified Snyder discloses the superlattice thermoelectric material of claim 1, wherein the AX substance is an insulator, or the AX substance is a substance with a topologically protected surface having a property of a metal only at the surface (paras [0062]-[0066] see: AX can be PbTe which is considered an insulator).

Regarding claim 9 modified Snyder discloses the superlattice thermoelectric material of claim 1, and Yeom teaches wherein the D2X'3 substance is a substance with a topologically protected surface having a property of a metal only at the surface (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection).

Regarding claim 11 modified Snyder discloses the superlattice thermoelectric material of claim 1, wherein the AX is at least one of GeTe, SnTe, GeSe, and SnSe (paras [0062]-[0066] see: AX is GeTe).  

Regarding claim 12 modified Snyder discloses the superlattice thermoelectric material of claim 1, wherein the D2X'3 is Bi2Te3 or Sb2Te3 (paras [0062]-[0066] see: D2X'3 is Bi2Te3 or Sb2Te3) 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750), in view of Yeom et al (US 2016/0111643) in view of Johnson et al (US 2010/0233454) as applied to claims 1, 4-5, 7-9 and 11-12 above, and further in view of Caylor et al (US 2015/0107640).

Regarding claim 2 modified Snyder discloses the superlattice thermoelectric material of claim 1, but does not explicitly disclose wherein A is Sn.
Caylor teaches a thermoelectric material having an ordered superlattice structure of Group V-VI and Group IV-VI semiconductor materials (Caylor, [0034]-[0035] Fig. 1 see: host material 12 of a Group V-VI material with nanoinclusions 14 of a Group IV-VI material) where the Group IV-VI material can be material such as SnTe or an alloy thereof (Caylor, [0038]-[0039], see Tables 1 and 2 Group IV-VI material can be SnTe or a PbSnTeSe type alloy). Caylor teaches such inclusions can aid in improving the performance of the thermoelectric material such as through phonon scattering (Caylor, [0026]-[0031]).
Snyder and Caylor are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Caylor such that A is Sn as taught by Caylor (Caylor, [0033], [0038]-[0039], see Tables 1 and 2 Group IV-VI material can be SnTe or a PbSnTeSe type alloy) as Caylor teaches such inclusions can aid in improving the performance of the thermoelectric material such as through phonon scattering (Caylor, [0026]-[0031]).

Regarding claim 3 modified Snyder discloses the superlattice thermoelectric material of claim 2, and although modified Snyder does not explicitly disclose wherein a weight percentage of Sn is in a range of from 3 % inclusive to 5 % inclusive based on a weight of D.
However, Caylor teaches the electronic band structure of the thermoelectric material is tuned by varying the weight percentage of Sn in the thermoelectric material to best optimize the electronic resistivity and Seebeck coefficient of the thermoelectric material (Caylor, [0033]).
Therefore the electronic resistivity and Seebeck coefficient of the thermoelectric material is a variable that can be modified, among others, by varying the weight percentage of Sn based on a weight of D.  For that reason, the weight percentage of Sn based on a weight of D, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the weight percentage of Sn based on a weight of D cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight percentage of Sn based on a weight of D in the thermoelectric material of Snyder to obtain the desired electronic resistivity and Seebeck coefficient of the thermoelectric material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750), in view of Yeom et al (US 2016/0111643) in view of Johnson et al (US 2010/0233454) as applied to claims 1, 4-5, 7-9 and 11-12 above, and further in view of Snyder’681 (US 2014/0027681).

Regarding claim 6 modified Snyder discloses the superlattice thermoelectric material of claim 4, but does not explicitly disclose wherein the n-type dopant includes at least one of Cl, Br, or I.
Snyder’681 teaches an n-type dopant to be substituted into PbTe where Te (X) is substituted with I to achieve n-type doping (Snyder’681, Abstract, [0007]-[0008], [0025]-[0026]).
Snyder and Snyder’681 are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Snyder’681 such that the PbTe material of Snyder further includes I as taught by Snyder’681 for the express purpose of achieving n-type doping and lower electrical resistivity as taught by Snyder’681 (Snyder’681, Abstract, [0007]-[0008], [0025]-[0026]).

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750), and further in view of Xiao et al (US .

Regarding claim 14 Snyder discloses a thermoelectric device including a superlattice thermoelectric material, the device comprising:
a superlattice thermoelectric material ([0031], [0036]) having a composition of a following Chemical Formula 1: 
<Chemical Formula 1> (AX)n(D2X'3)m, 
wherein, in the Chemical Formula 1, 
A is at least one of Ge, Sn, or Pb (paras [0062]-[0066] see: A can be Ge or Pb),
Each of X and X’ is a chalcogen element, and at least one of S, Se, or Te (paras [0062]-[0066] see: each of X and X’ is Te),
D is at least one of Bi or Sb (paras [0062]-[0066] see: D is Bi or Sb), 
each of n and m is an integer between 1 and 100 (para [0064] see: n is between 1 and 9 and m is between 1 and 4), and 
A or X is at least partially substituted with a dopant (paras [0063] see: Ge may be doped with Ag).
Although Snyder is silent to the specific structure of the thermoelectric device, the structure of a thermoelectric device of p-type and n-type thermoelectric elements between a series of electrical contacts is conventional and known in the art (Snyder, [0004]-[0005]).
Xiao teaches the conventional structure of a thermoelectric device comprising a thermoelectric material including a first thermoelectric element and a second 
Snyder and Xiao are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Xiao such that the superlattice thermoelectric material is formed into a thermoelectric material including a first thermoelectric element and a second thermoelectric element as taught by Xiao (Xiao, [0040]-[0042], Figs. 1-2 see: first and second thermoelectric materials 46 and 48) with a plurality of electrodes electrically connected to each other in series via the first thermoelectric element and the second thermoelectric element as taught by Xiao (Xiao, [0040]-[0042], Figs. 1-2 see: metal layer 42 and electrical contacts 52, and 54) for the express purpose of forming a thermoelectric device.
Yeom teaches forming thermoelectric materials such as Bi2Te3 as topological insulators with a topologically protected metallic interface of Sb or Bi at their surfaces (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection). Yeom teaches such topological insulators have a bulk insulating state while having a unique surface metal electronic channel (Yeom, [0004]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Yeom such that the D2X’3 substance of Snyder is a Bi2Te3 topological insulator with a topologically protected metallic interface of Sb or Bi at its surfaces as taught by Yeom (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection) as Yeom teaches such topological insulators have a bulk insulating state while having a unique surface metal electronic channel (Yeom, [0004]) and one having ordinary skill in the art at the time of the invention would have recognized such a material with an insulating bulk with an electrically conductive surface state is advantageous in improving the thermoelectric figure of merit (zT) of a thermoelectric material.
By such a modification, a Bi2Te3 topological insulator with a topologically protected metallic interface of Sb or Bi at its surfaces would thus form a metallic interface (the Sb or Bi metal interface) at the interface between the AX substance and the Bi2Te3 substance in the thermoelectric material of modified Snyder and meet this limitation of claim 14.
Furthermore, regarding the claim 14 limitation wherein a sum of n and m (in chemical formula 1) has a constant value, Snyder teaches at para [0064] n is between 1 and 9 and m is between 1 and 4 and does not specifically teach these integers as varying. In particular, claim 14 does not specify over what range or through what thickness n and m have constant value, as no specific number of layers of the 
In the alternative where it’s not clear that modified Snyder explicitly discloses wherein a sum of n and m has a constant value, Johnson teaches for superlattice thermoelectric materials, having two alternately stacked layers of thermoelectric material, the values of n and m can be constant throughout the composition or can be made to vary throughout the composition (Johnson, [0043]).
Johnson and Snyder are combinable as they are both concerned with superlattice thermoelectric material systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Johnson such that a sum of n and m has a constant value in the thermoelectric material of Snyder as taught by Johnson (Johnson, [0043] see: the values of n and m can be constant throughout the composition) as such a modification would have amounted to the use of a known ordering of layers in a thermoelectric material composition for their intended use in a known environment to produce the entirely expected result of forming a superlattice thermoelectric material of uniform composition.




Regarding claim 16 modified Snyder discloses the device of claim 15, wherein a dopant for the property of the p-type semiconductor includes at least one of Ga, In, Zn, Cu, Ag, or Sn (Snyder, paras [0063] see: Ge may be doped with Ag to make it p-type).  

Regarding claim 18 modified Snyder discloses the device of claim 15, and regarding the claim 18 limitation “wherein at least one of a p-type dopant and a n- type dopant is doped such that a metallic interface is present between the AX substance and the D2X'3 substance” Snyder teaches the AX substance having a p-type dopant (paras [0063] see: Ge may be doped with Ag to make it p-type) and Yeom teaches wherein the D2X'3 substance (Bi2Te3 topological insulator) includes a topologically protected metallic interface of Sb or Bi at its surfaces (Yeom, [0009]-[0011], [0018]-[0019] Figs. 1 and 6 see: Bi2Te3 topological insulator (TI) with an Sb or Bi metal layer at the surface of the TI providing topological protection) and thus also present at the interface between the AX substance and the D2X'3 substance and thus meets the structural limitations of claim 18.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750) in view of Xiao et al (US 2008/0087314) in view of Yeom et al  as applied to claims 14-16 and 18 above, and further in view of Snyder’681 (US 2014/0027681).

Regarding claim 17 modified Snyder discloses the device of claim 15, but does not explicitly disclose wherein the n-type dopant includes at least one of Cl, Br, or I.
Snyder’681 teaches an n-type dopant to be substituted into PbTe where Te (X) is substituted with I to achieve n-type doping (Snyder’681, Abstract, [0007]-[0008], [0025]-[0026]).
Snyder and Snyder’681 are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Snyder’681 such that the PbTe material of Snyder further includes I as taught by Snyder’681 for the express purpose of achieving n-type doping and lower electrical resistivity as taught by Snyder’681 (Snyder’681, Abstract, [0007]-[0008], [0025]-[0026]). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al (US 2007/0240750), in view of Xiao et al (US 2008/0087314) in view of Yeom et al (US 2016/0111643) and in view of Johnson et al (US 2010/0233454) as applied to claims 14-16 and 18 above and in further view of Caylor et al (US 2015/0107640).


Caylor teaches a thermoelectric material having an ordered superlattice structure of Group V-VI and Group IV-VI semiconductor materials (Caylor, [0034]-[0035] Fig. 1 see: host material 12 of a Group V-VI material with nanoinclusions 14 of a Group IV-VI material) where the Group IV-VI material can be material such as SnTe or an alloy thereof (Caylor, [0038]-[0039], see Tables 1 and 2 Group IV-VI material can be SnTe or a PbSnTeSe type alloy). Caylor teaches such inclusions can aid in improving the performance of the thermoelectric material such as through phonon scattering (Caylor, [0026]-[0031]).
Snyder and Caylor are combinable as they are both concerned with the field of thermoelectric materials.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric material of Snyder in view of Caylor such that A is Sn as taught by Caylor (Caylor, [0033], [0038]-[0039], see Tables 1 and 2 Group IV-VI material can be SnTe or a PbSnTeSe type alloy) as Caylor teaches such inclusions can aid in improving the performance of the thermoelectric material such as through phonon scattering (Caylor, [0026]-[0031]).

Regarding claim 20 modified Snyder discloses the device of claim 19, and although modified Snyder does not explicitly disclose wherein a weight percentage of Sn is in a range of from 3 % inclusive to 5 % inclusive based on a weight of D.

Therefore the electronic resistivity and Seebeck coefficient of the thermoelectric material is a variable that can be modified, among others, by varying the weight percentage of Sn based on a weight of D.  For that reason, the weight percentage of Sn based on a weight of D, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the weight percentage of Sn based on a weight of D cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight percentage of Sn based on a weight of D in the thermoelectric material of Snyder to obtain the desired electronic resistivity and Seebeck coefficient of the thermoelectric material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any 
Specifically applicant’s arguments to the claim 1 and 14 limitations of “wherein a topologically protected metallic interface is present at an interface between the AX substance and the D2X’3 substance with the dopant” on pages 6-7 of the response dated 20 November 2020 are moot in view of the new grounds of rejection set forth above.
Applicant's arguments on page 6 filed 20 November 2020 directed to overcoming the rejections under 35 U.S.C. 112(b) for claims 14-20 have been fully considered but they are not persuasive. In particular applicant argues claim 14 now recites “each of X and X’ is a chalcogen element” and is thus defined in Chemical formula 1, however claim 14 does not recite this, rather claim 14 recites “each of X and X is a chalcogen element”. As such the rejections under 35 U.S.C. 112(b) for claims 14-20 have been maintained.

Applicant's arguments on page 8 filed 20 November 2020 directed to the claim 1 and 14 limitations of “wherein a sum of n and m has a constant value” (in Chemical Formula 1) have been fully considered but they are not persuasive.
Specifically, applicant argues:
With regard to "wherein a sum of n and m has a constant value" recited in amended independent claim 1, it is noted that this feature was previously recited in now canceled claim 13, and thus, the rejection of claim 13 is discussed here to support allowability of amended claim 1. On page 5 of the Office Action, the Examiner asserts that paragraph [0064] of Snyder discloses "n is between 1 and 9 and m is between 1 and 4 which are both constants." It appears 
According to paragraph [69] of the specification as originally filed, for example, n and m are integers between 1 and 100 such that a sum of the n and the m may be 100, and thus, when the n is 5, the m may be 95. In other words, according to amended claim 1, the sum of values of n and m has a constant value to have the same value for the sum. However, contrary to the Examiner's assertion, Snyder, which merely discloses "n is between 1 and 9 and m is between 1 and 4," fails to disclose or suggest "wherein a sum of n and m has a constant value," as recited in amended independent claims 1 and 14. 

Applicant’s arguments have been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of claims 1 and 14. As recited above, regarding the claim 14 limitation wherein a sum of n and m (in chemical formula 1) has a constant value, Snyder teaches at para [0064] n is between 1 and 9 and m is between 1 and 4 and does not specifically teach these integers as varying. In particular, claim 14 does not specify over what range or through what thickness n and m have constant value, as no specific number of layers of the composition of chemical formula 1 is claimed or otherwise stated. The present thermoelectric material is being read as open to further comprising compositions outside that of chemical formula 1. In this regard, the sum of n and m can be considered a constant value as claim 14 does not specify any particular number of layers or over what portion of the thermoelectric material the sum of n and m has a constant value. As such applicant’s arguments to this limitation are considered rebutted and moot in view of the new grounds of rejection set forth above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al (US 2015/0155464) discusses improving thermoelectric device performance by including topological insulators to optimize the thermoelectric Figure of Merit (see paras [0006]-[0010], [0041], [0052]-[0053]).
Wang et al (Anatomically Smooth Ultrathin Films of Topological Insulator Sb2Te3) teaches forming Sb2Te3 materials as Topological Insulators (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726